DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.

Allowable Subject Matter
Claim 38 is allowed.
Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive.
Applicant has made no substantive arguments with regards to the double patenting rejections.
Applicant’s arguments with regards to the “safety runway” limitations are not persuasive. As articulated in previous Office Actions, the safety runway limitations are interpreted as limitations describing manner of calculating a particular length. The Crichlow reference describes very ling distances in comparison to the disclosed lengths of the safety runway. The manner of calculating the distance—as claimed in claims 2 and 15—does not impart any distinct structural features to that portion of the borehole.
Applicant’s arguments with regards to the plurality of canisters “positioned exclusively” externally to the safety runway are not persuasive. Examiner maintains that Crichlow explicitly describes installing canisters as far as 40,000ft. from the intersection—in other words a “safety runway” of 40,000ft minus the length of a few canisters. One does not need to consider whether Crichlow will ultimately fill every last inch of the borehole. Assuming a canister takes up to 10 ft. of length in the borehole, this would allow for hundreds or thousands of canisters to be installed before the entire bore will be filled. That is, for some indefinite period of time, the invention disclosed by Crichlow would anticipate -and likely infringe—the claimed invention. Assuming, arguendo, that Crichlow intends to fill up every last inch of the borehole: what if the Crichlow invention is carried out with a 40,000ft borehole for a few days –installing a few dozen canisters--and then is shut down due to an environmental lawsuit? It would clearly have a very long empty portion of the borehole—i.e. a safety runway.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35—and its dependent claims—all require an inclined portion between the curved and horizontal portion. This renders these claims indefinite because claim 2—from which these claims depend—requires “intersection of the curved portion and the horizontal portion”

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 12, 14, 15, 16, 19, 25, 26, 29, 30, and 34 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Number 8,933,289.
Crichlow describes the hazardous waste storage system including the drillhole with vertical portion 14 curved portion (fig 5 near 44) and horizontal portion 26; safety runway 20 and hazardous waste canister 38. Examiner interprets the “safety runway” as being a portion of the drillhole uphole of the waste and anticipated by (1) the area uphole from plug 49 (fig 7); (2) the section of 20 shown between 14 and 24 in figure 5; and/or  (3)  the lateral 20 between the vertical bore 14 and the storage area  4 (shown in figure 3).  
For example, Crichlow teaches storing waste in borehole 26 of figure 1. The entire portion labeled 20 and 24 must be empty while moving the waste into 26, and thus acting as a safety runway of some length.
With regards to the particular length, Examiner applies the interpretation articulated above. Crichlow describes the total lengths and distances of the wellbores in, for example, the abstract: “500 feet to 40,000 feet”. This is deemed to anticipate the claimed particular length. Alternatively, it would have been obvious to one of ordinary skill at the time of filing or invention to have arrived at the particular length through normal engineering design practices with a goal of storing more waste in multiple laterals and/or to place the waste canister into a particular formation located a great distance from the vertical drillhole. The “travel distance …in a free fall event” is given weight and interpreted only insofar as it adds structure to the claimed invention: if, for example, the determination made by Applicant arrives at 25 meters, then any length of 25 meters or more would anticipate the claim because the determination does not impart any structure to the borehole other than its length.
With regards to claim 3: Crichlow title.
With regards to claim 6: Examiner maintains that Crichlow describe or makes obvious  the distance. The manner of calculating the distance is given weight only insofar as it adds structure to the claimed invention.
With regards to claim 12: Crichlow fig 7.
With regards to claim 14: Crichlow shows seal 49.

Regarding independent claim 15:
Crichlow describes moving a hazardous waste canister 38 through an entry of drillhole 14; moving through vertical portion 14; moving through a first part of a horizontal portion that comprises a safety runway ( Examiner interprets the “safety runway” as being a portion of the drillhole uphole of the waste and anticipated by (1) the area uphole from plug 49 (fig 7); (2) the section of 20 shown between 14 and 24 in figure 5; and/or  (3)  the lateral 20 between the vertical bore 14 and the storage area  4 (shown in figure 3)) ; moving the canister into the repository (e.g. the ends of lateral branch boreholes  26) and positioning the canister exclusively in the repository external to the safety runway.
With regards to the particular length, Examiner applies the interpretation articulated above. Crichlow describes the total lengths and distances of the wellbores in, for example, the abstract: “500 feet to 40,000 feet”. This is deemed to anticipate the claimed particular length. Alternatively, it would have been obvious to one of ordinary skill at the time of filing or invention to have arrived at the particular length through normal engineering design practices with a goal of storing more waste in multiple laterals and/or to place the waste canister into a particular formation located a great distance from the vertical drillhole. The “travel distance …in a free fall event” is given weight and interpreted only insofar as it adds structure to the claimed invention: if, for example, the determination made by Applicant arrives at 25 meters, then any length of 25 meters or more would anticipate the claim because the determination does not impart any structure to the borehole other than its length.
Regarding claim 16: Crichlow title.
With regards to claim19: Examiner maintains that Crichlow describe or makes obvious  the distance. The manner of calculating the distance is given weight only insofar as it adds structure to the claimed invention.
With regards to claim 25: Crichlow figure 7.
With regards to claim 26: seal 49.
With regards to claim 29: Examiner maintains that Crichlow describe or makes obvious  the distance. The manner of calculating the distance is given weight only insofar as it adds structure to the claimed invention.
With regards to claim 30: Crichlow shows seal 49.

Regarding new claim 34: The Crichlow system comprises a single vertical, single curved, and single horizontal portion---see, e.g. Crichlow claim 1.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crichlow alone.
With regards to claims 4 and 17: Crichlow teaches “nuclear waste” generically. It would have been obvious to one of ordinary skill at the time of filing or invention to have tried the Crichlow system with high-level waste or spent fuel rods because those are well known types of nuclear waste.

Claim 7, 9, 10, 20, 22, 23, 27, 28, 31, 32, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crichlow in view of Young US Patent Number 2,565,794.
With regards to claims 7, 10, 20, 23, and 35: Crichlow lacks the inclined portion, but does teach the hole is drilled to reach a particular underground rock formation.
Young (figure 1) describes boreholes with curved and inclined portions in combination which are used to reach particular underground rock formations. One of ordinary skill in the art would understand that selection of curved/inclined/straight bores would be an obvious matter of design and therefore the inclined portion would have been obvious matters of engineering design.
With regards to claims 9 and 22: Applicant describes the lengths of the safety runway in, for example, ¶0113: “25 meters”. Crichlow describes the total lengths and distances of the wellbores in, for example, the abstract: “500 feet to 40,000 feet”. Crichlow thus describes boreholes with lengths far greater than the 25 meters disclosed by Applicant. The manner of calculating the distance is given weight only insofar as it adds structure to the claimed invention.
With regards to claim 31: Crichlow figure 7.
With regards to claim 32: Crichlow 49.
With regards to claim 36: The manner of calculating the distance is given weight only insofar as it adds structure to the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4,6,7,9,10,12,14, 27,28,29,30, 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,265,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patent claims.
Claims 15-17,19,20,22,23,25-26,31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,300,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672